DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 – 13 recites the limitation "the first side" and “the second side” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. A first side and a second side (of the exterior surface of the microfiber textile) is recited in claim 2. It is assumed Applicant intended claims 11 – 13 to be dependent on claim 2 instead of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 9, & 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly (US 2008/0016641 A1), in view of Uchiyama et al. (US 2014/0290695 A1).
With regard to claim 1, Armaly teach a sponge product comprising a foraminous layer (12) adhered to an abrasive layer (14) to form a unitary product (paragraph [0015]).

    PNG
    media_image1.png
    260
    487
    media_image1.png
    Greyscale

Armaly does not teach a microfiber textile having an exterior surface and an interior surface, an interior surface surrounding the foraminous body layer and the abrasive body layer, such that the microfiber textile, foraminous body layer, and the abrasive body layer form a unitary product.
Uchiyama et al. teach an article for cleaning a hard surface, wherein the article is a pad composed of a core (20) and sheets (30) on opposing sides (i.e. surrounding) of the core (Fig. 2). The core may be composed of multiple layers (paragraph [0138]) and may be formed of hydrophilic material (paragraph [0140]) such as foam (paragraph [0145]). The sheet is formed of nonwoven fibers, such as microfibers (paragraph [0148]). The article provides cleaning efficiency due to the polyurethane foam absorbing and reapplying the cleaning composition while the microfiber nonwoven traps debris (paragraph [0151]).

    PNG
    media_image2.png
    210
    479
    media_image2.png
    Greyscale

Therefore, based on the teachings of Uchiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to surround the core of a cleaning pad (i.e. the sponge taught by Armaly) with sheets of nonwoven microfiber to form a unitary product in order to trap debris.

With regard to claim 5, Armaly teaches the foraminous body layer comprises an open-cell hydrophilic polyurethane foam (paragraph [0025]).
With regard to claim 6, Armaly teaches the open-celled hydrophilic polyurethane foam further comprises a polyester polyol-based polyurethane foam (paragraphs [0025] – [0027]).
With regard to claims 7 – 8, Armaly teaches the abrasive body layer further comprises reticulated foam (paragraph [0050]) and non-woven nylon fibers (paragraphs [0054] – [0056]).
With regard to claim 9, Uchiyama et al. teach the microfiber nonwoven (textile) sheet further comprises PET (polyester) or nylon (polyamide) (paragraph [0148]).
With regard to claim 14, Armaly teaches the unitary product is dimensioned to enable a user to grip the sponge by the sidewalls and maneuver the body as desired (paragraph [0024]), but does not explicitly teach the size of the sponge is dimension sized for a two-hand span for wringing. However, changes in size/proportions are not patentable features.  "Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.IV.A.
	With regard to claims 15 – 16, Army teaches a parallelogram shape (citation), but does not explicitly teach the sponge has dimensions of approximately equal length and width, such as 12 inches x 12 inches x 1 inch. However, as discussed above for claim 14, changes in size/dimensions are not patentable features. See MPEP 2144.IV.A.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly & Uchiyama et al., as applied to claim 1 above, and further in view of Ngai (US 2002/0146956 A1).
The references cited above fail to teach the first side and the second side of the exterior surfaces (of the microfiber sheets), respectively, comprises a first visual indicator and a second visual indicator, such as a first color and a second color. 
Ngai teaches a bifunctional nonwoven fabric for cleaning wipes (paragraph [0003]). Differing colors of the expansive surfaces may comprise colored fibrous elements provided in one of the first and second outer layers of the fibrous matrix (paragraph [0006]). Color differences assists end-users to identify those surfaces of the wipe exhibiting differing surface characteristics, such as varying degrees of abrasiveness (paragraph [0020]).
Therefore, based on the teachings of Ngai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use different color indicators (first and second colors) on the external surface of the outer microfiber layers of the sponge taught by the combination of Armaly and Uchiyama et al. in order to assist the end-user to identify surface of the wipe exhibiting differing surface characteristics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly & Uchiyama et al., as applied to claim 1 above, and further evidenced by Kewell Converts LTD.
With regard to claim 10, the foraminous body layer is for absorbing fluids (paragraph [0016]). As discussed for claim 7 above, the abrasive body layer is formed of reticulated foam. 
As evidenced by Kewell Converts, LTD, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture retained. 
In other words, the foraminous body layer absorbs water and reticulated foam of the abrasive body does not absorb water. As such, the foraminous body layer and the abrasive body layer inherently have different water absorption characteristics.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly & Uchiyama et al., as applied to claim 1 above, and further in view of Julemont (U.S. Patent No. 4,931,201).
With regard to claims 11 – 13, Armaly teaches the foraminous side absorbs fluid (paragraphs [0016] & [0023]) (i.e. has higher water absorptivity). Armaly teaches the abrasive side is used for scrubbing (paragraph [0016]), and is formed of reticulated foam. As discussed above for claim 10, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture (liquid) retained. Therefore, the property of low absorptivity is inherent to the material of the abrasive portion of the sponge taught by Armaly.
Uchiyama et al. do not teach the microfiber layer has a first side (of the external surface) (40) proximate to the foraminous body layer has greater water absorption characteristic than the second side (of the external surface of the microfiber layer) (36) proximate to the abrasive body layer.
	Julemont teaches a wiping cloth for cleaning non-abrasive surfaces comprising microfibers (Col. 2, Lines 21 – 29). Polypropylene microfibers having an increase in specific surface area results in higher absorption capacity (Col. 4, Lines 16 – 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the specific surface area of the microfibers of the microfiber sheets on each side of the sponge through routine experimentation in order to achieve the desired liquid absorption on the foraminous (first) side of the of the sponge having high water absorptivity compared to the abrasive (second) side of the sponge having low water absorptivity.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly (US 2008/0016641 A1), in view of Uchiyama et al. (US 2014/0290695 A1) & Ngai (US 2002/0146956 A1).
With regard to claim 17, Armaly teach a sponge product comprising a foraminous layer (12) adhered to an abrasive layer (14) to form a unitary product (paragraph [0015]).

    PNG
    media_image1.png
    260
    487
    media_image1.png
    Greyscale

Armaly does not teach a microfiber textile having an exterior surface and an interior surface, an interior surface surrounding the foraminous body layer and the abrasive body layer, such that the microfiber textile, foraminous body layer, and the abrasive body layer form a unitary product.
Uchiyama et al. teach an article for cleaning a hard surface, wherein the article is a pad composed of a core (20) and sheets (30) on opposing sides (i.e. surrounding) of the core (Fig. 2). The core may be composed of multiple layers (paragraph [0138]) and may be formed of hydrophilic material (paragraph [0140]) such as foam (paragraph [0145]). The sheet is formed of nonwoven fibers, such as microfibers (paragraph [0148]). The article provides cleaning efficiency due to the polyurethane foam absorbing and reapplying the cleaning composition while the microfiber nonwoven traps debris (paragraph [0151]).

    PNG
    media_image2.png
    210
    479
    media_image2.png
    Greyscale

Therefore, based on the teachings of Uchiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to surround the core of a cleaning pad (i.e. the sponge taught by Armaly) with sheets of nonwoven microfiber to form a unitary product in order to trap debris.
The references cited above fail to teach the first side and the second side of the exterior surfaces (of the microfiber sheets), respectively, comprises a first visual indicator and a second visual indicator, such as a first color and a second color. 
Ngai teaches a bifunctional nonwoven fabric for cleaning wipes (paragraph [0003]). Differing colors of the expansive surfaces may comprise colored fibrous elements provided in one of the first and second outer layers of the fibrous matrix (paragraph [0006]). Color differences assists end-users to identify those surfaces of the wipe exhibiting differing surface characteristics, such as varying degrees of abrasiveness (paragraph [0020]).
Therefore, based on the teachings of Ngai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use different color indicators (first and second colors) on the external surface of the outer microfiber layers of the sponge taught by the combination of Armaly and Uchiyama et al. in order to assist the end-user to identify surface of the wipe exhibiting differing surface characteristics.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly, Uchiyama et al., & Ngai, as applied to claim 17 above, and further evidenced by Kewell Converts LTD.
With regard to claim 18, the foraminous body layer is for absorbing fluids (paragraph [0016]). As discussed for claim 7 above, the abrasive body layer is formed of reticulated foam. 
As evidenced by Kewell Converts, LTD, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture retained. 
In other words, the foraminous body layer absorbs water and reticulated foam of the abrasive body does not absorb water. As such, the foraminous body layer and the abrasive body layer inherently have different water absorption characteristics.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly, Uchiyama et al., & Ngai, as applied to claim 17 above, and further in view of Julemont (U.S. Patent No. 4,931,201).
With regard to claim 19, Armaly teaches the foraminous side absorbs fluid (paragraphs [0016] & [0023]) (i.e. has higher water absorptivity). Armaly teaches the abrasive side is used for scrubbing (paragraph [0016]), and is formed of reticulated foam. As discussed above for claim 10, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture (liquid) retained. Therefore, the property of low absorptivity is inherent to the material of the abrasive portion of the sponge taught by Armaly.
Uchiyama et al. do not teach the microfiber layer has a first side (of the external surface) (40) proximate to the foraminous body layer has greater water absorption characteristic than the second side (of the external surface of the microfiber layer) (36) proximate to the abrasive body layer.
	Julemont teaches a wiping cloth for cleaning non-abrasive surfaces comprising microfibers (Col. 2, Lines 21 – 29). Polypropylene microfibers having an increase in specific surface area results in higher absorption capacity (Col. 4, Lines 16 – 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the specific surface area of the microfibers of the microfiber sheets on each side of the sponge through routine experimentation in order to achieve the desired liquid absorption on the foraminous (first) side of the of the sponge having high water absorptivity compared to the abrasive (second) side of the sponge having low water absorptivity.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly (US 2008/0016641 A1), in view of Uchiyama et al. (US 2014/0290695 A1), Ngai (US 2002/0146956 A1), & Julemont (U.S. Patent No. 4,931,201).
With regard to claim 20, Armaly teach a sponge product comprising a foraminous layer (12) adhered to an abrasive layer (14) to form a unitary product (paragraph [0015]).

    PNG
    media_image1.png
    260
    487
    media_image1.png
    Greyscale

Armaly teaches the unitary product is dimensioned to enable a user to grip the sponge by the sidewalls and maneuver the body as desired (paragraph [0024]), but does not explicitly teach the size of the sponge is dimension sized for a two-hand span for wringing. However, changes in size/proportions are not patentable features.  "Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.IV.A.
Armaly does not teach a microfiber textile having an exterior surface and an interior surface, an interior surface surrounding the foraminous body layer and the abrasive body layer, such that the microfiber textile, foraminous body layer, and the abrasive body layer form a unitary product.
Uchiyama et al. teach an article for cleaning a hard surface, wherein the article is a pad composed of a core (20) and sheets (30) on opposing sides (i.e. surrounding) of the core (Fig. 2). The core may be composed of multiple layers (paragraph [0138]) and may be formed of hydrophilic material (paragraph [0140]) such as foam (paragraph [0145]). The sheet is formed of nonwoven fibers, such as microfibers (paragraph [0148]). The article provides cleaning efficiency due to the polyurethane foam absorbing and reapplying the cleaning composition while the microfiber nonwoven traps debris (paragraph [0151]).

    PNG
    media_image2.png
    210
    479
    media_image2.png
    Greyscale

Therefore, based on the teachings of Uchiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to surround the core of a cleaning pad (i.e. the sponge taught by Armaly) with sheets of nonwoven microfiber to form a unitary product in order to trap debris.
The references cited above fail to teach the first side and the second side of the exterior surfaces (of the microfiber sheets), respectively, comprises a first visual indicator and a second visual indicator, such as a first color and a second color. 
Ngai teaches a bifunctional nonwoven fabric for cleaning wipes (paragraph [0003]). Differing colors of the expansive surfaces may comprise colored fibrous elements provided in one of the first and second outer layers of the fibrous matrix (paragraph [0006]). Color differences assists end-users to identify those surfaces of the wipe exhibiting differing surface characteristics, such as varying degrees of abrasiveness (paragraph [0020]).
Therefore, based on the teachings of Ngai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use different color indicators (first and second colors) on the external surface of the outer microfiber layers of the sponge taught by the combination of Armaly and Uchiyama et al. in order to assist the end-user to identify surface of the wipe exhibiting differing surface characteristics.
Armaly teaches the foraminous side absorbs fluid (paragraphs [0016] & [0023]) (i.e. has higher water absorptivity). Armaly teaches the abrasive side is used for scrubbing (paragraph [0016]), and is formed of reticulated foam. As discussed above for claim 10, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture (liquid) retained. Therefore, the property of low absorptivity is inherent to the material of the abrasive portion of the sponge taught by Armaly.
Uchiyama et al. do not teach the microfiber layer has a first side (of the external surface) (40) proximate to the foraminous body layer has greater water absorption characteristic than the second side (of the external surface of the microfiber layer) (36) proximate to the abrasive body layer.
	Julemont teaches a wiping cloth for cleaning non-abrasive surfaces comprising microfibers (Col. 2, Lines 21 – 29). Polypropylene microfibers having an increase in specific surface area results in higher absorption capacity (Col. 4, Lines 16 – 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the specific surface area of the microfibers of the microfiber sheets on each side of the sponge through routine experimentation in order to achieve the desired liquid absorption on the foraminous (first) side of the of the sponge having high water absorptivity compared to the abrasive (second) side of the sponge having low water absorptivity.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781